REGAN, Judge.
Plaintiff, Magnolia Liquor Company, instituted this suit against defendant, Louis Dimiceli, on an open account endeavoring to recover the balance due thereon in the amount of $291.72 for alcoholic beverages sold and delivered between October 31st and November 9th, 1949 to the Old Colonial Liquor Store, of which defendant was the owner.
Defendant answered and admitted that the merchandise was delivered to the Old Colonial Liquor Store, but in opposing this iuit insisted that “the plaintiff (through a salesman) was notified explicitly not to sell merchandise to the Old Colonial Liquor Store on credit” and, therefore, since the merchandise was delivered in defiance of this notice to the plaintiff, the defendant is not liable for the same.
From a judgment in favor of the plaintiff as prayed for, defendant has prosecuted this appeal.
During the course of the trial in the court, a qua, defendant laboriously endeavored to substantiate the foregoing malformed defense by virtue of the testimony of the defendant and John J. Accardo, an employee, which was so obviously vague,, indefinite and unsatisfactory as to be wholly insufficient to maintain this awkward and ineffectual defense. The record reveals conclusively that the merchandise was delivered to defendant and never paid for or returned to plaintiff.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.